Citation Nr: 1640004	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  10-40 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection was established for bilateral hearing loss and an effective date of February 28, 2009, was established.  

In February 2014, the Board remanded this issue for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely apologizes for the additional delay of adjudication of the Veteran's claim, but a remand is necessary to ensure a complete record on which the Board can base its decision.

In February 2014, the Board noted that a March 2010 VA treatment record indicated that the Veteran's hearing loss had worsened since his February 2009 VA examination; as a result, the Board directed the AOJ to schedule him for a new examination.  The Board also noted that, while the March 2010 VA treatment record summarized March 2010 VA audiometric results, the specific results were not included.  In this regard, the March 2010 VA treatment record specifically noted that the audiometric results were available in CPRS Tools/Audiogram Display.  Thus, the Board directed the AOJ to obtain the March 2010 audiometric results, as well as updated VA treatment records.  If the record was not available, that fact was to be noted in the record.

In April 2014, the Veteran underwent a new VA examination.  Additionally, VA treatment records dated through April 19, 2014, were associated with the claims file.  After multiple exchanges between the Bay Pines VA Medical Center, a duplicative copy of the March 2010 VA treatment record and an April 2010 VA audiological evaluation in graphical form were associated with the record.  However, the specific audiometric results addressed in the March 2010 VA treatment record are still not associated with the record, and there is no indication that the results are unavailable.  Therefore, the Board finds that there was not substantial compliance with the February 2014 remand directives, and a further remand is necessary.

Moreover, in the interest of affording the Veteran the most efficient and timely adjudication of his claim, the Board finds that additional development is necessary.

When an increase in the level of a disability is at issues, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  To ensure that there is an adequate record upon which to decide the Veteran's claim, a remand is necessary to obtain any updated VA treatment records, dated from April 19, 2014, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, he should be provided the opportunity to identify any additional records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Furthermore, the Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  As noted above, the Veteran's most recent VA examination was in April 2014, no more than two years ago.  Because the medical evidence of record does not address the current state of the Veteran's bilateral hearing loss, and because his prior examination is now more than two years old, the AOJ should schedule him for a new VA examination to address the current nature and severity of his service-connected bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating).  

As noted above, the April 2010 audiological evaluation is in graphical form.  On remand, the examiner selected to perform the new VA examination should interpret the graph into auditory threshold decibel results and address whether it appears speech discrimination testing was conducted utilizing the Maryland CNC test.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of the Veteran's VA treatment records related to his bilateral hearing loss, including the March 5, 2010, audiometric results, as well as any VA treatment records dated after April 19, 2014.  With regard to the March 5, 2010, audiometric results, the Board notes that the March 2010 VA treatment record indicates that the audiometric summary is located in CPRS Tools/Audiogram Display.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers who have treated him for his service-connected bilateral hearing loss.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

3.  If any records, either VA or non-VA records, to specifically include the March 5, 2010, VA audiometric results, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The record, to include a copy of this remand, must be made available to and must be review by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and/or tests should be conducted.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC test.

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional effects caused by the Veteran's bilateral hearing loss has on his activities of daily living.

The examiner is also requested to interpret the April 2010 audiogram, specifically interpreting the graphical data into numerical form and interpreting any word recognition scores.  The examiner should also address whether it appears that any speech testing was performed using the Maryland CNC test.

All testing results, along with a complete, clearly-stated rational for any conclusion reached, must be provided

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




